UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4475



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JEROME SAUNDERS, II,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden, II,
District Judge. (CR-02-284)


Submitted:   March 11, 2004                 Decided:   March 17, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl J. Roncaglione, Jr., Charleston, West Virginia, for Appellant.
Kasey Warner, United States Attorney, Charleston, West Virginia, R.
Gregory McVey, Assistant United States Attorney, Huntington, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jerome      Saunders     pled    guilty   to   aiding    and   abetting

distribution of cocaine base, 21 U.S.C. §§ 2, 841(a)(1) (2000).

Saunders’ counsel has a filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967) raising one possible sentencing

issue on appeal, but stating that, in his view, there are no

meritorious issues for appeal.             Saunders was informed of his right

to file a pro se supplemental brief, but has failed to do so.

           Saunders was denied an adjustment for acceptance of

responsibility under U.S. Sentencing Guideline Manual § 3E1.1

(2002) based on three positive drug tests and his unauthorized

departure from the jurisdiction while on pre-sentence release.                  We

conclude the district court did not commit clear error in its

denial of the adjustment. See United States v. Underwood, 970 F.2d

1336 (4th Cir. 1992); USSG § 3E1.1, comment. (n.3).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Saunders’ conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court     for   leave   to    withdraw   from

representation.     Counsel’s motion must state that a copy thereof


                                      - 2 -
was served on the client.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -